PER CURIAM.
This is an appeal from a refusal of Judge W. Conwell Smith to issue writ of habeas corpus. Petitioner is *720confined in the Maryland Penitentiary under a sentence of five years for assault to kill and murder. His only contention is that the Court erred in finding him guilty. The question of guilt or innocence and sufficiency of the evidence cannot be retried on habeas corpus. Oleweiler v. Brady, 185 Md. 341, 44 A. 2d 807; Copeland v. Wright, 188 Md. 666, 53 A. 2d 553.
The petition will be denied.

Application denied, without costs.